Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-16-00327-CV

                                Maxine ADAMS and Cecil Adams,
                                         Appellants

                                                 v.

                                        Christopher PRINE,
                                              Appellee

                   From the 269th Judicial District Court, Harris County, Texas
                                 Trial Court No. 2014-35653-a
                             Honorable Dan Hinde, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the portion of the trial court’s final
judgment dismissing appellants’ 42 U.S.C. § 1983 claim against appellee in his individual capacity
and the trial court’s order severing the appellants’ claims against appellee into a separate cause are
REVERSED. The cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellants recover their costs of this appeal from appellee.

       SIGNED January 11, 2017.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice